Citation Nr: 0615832	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-29 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to March 26, 2001, for 
service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from November 1967 to July 
1968 and from August 1968 to September 1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which granted service connection for PTSD and 
assigned a 100 percent disability rating, both effective 
March 26, 2001 (date of receipt of a reopened claim for 
service connection for PTSD).  The veteran appeals the 
effective date assigned for service connection for PTSD.  

Historically, a May 23, 1996, rating decision denied service 
connection for PTSD on the basis that the claim was not well-
grounded.  The veteran was notified of that decision by 
letter of May 30, 1996, but did not appeal.  

Cumulatively, the veteran's Notice of Disagreement (NOD) and 
VA Form 9 (Appeal to the Board) make it clear that the 
veteran is also alleging that there was clear and 
unmistakable error (CUE) in the May 1996 rating decision 
which denied service connection for PTSD.  However, this 
matter involves the application of different law and 
regulations and is not inextricably intertwined with the 
issue currently before the Board.  Generally see Kellar v. 
Brown, 6 Vet. App. 157 (1994) and Parker v. Brown, 7 Vet. 
App. 116 (1994).  

This additional claim (of CUE in the May 1996 rating 
decision) has not been adjudicated by the RO, however, much 
less denied and timely appealed to the Board, so referral to 
the RO for initial development and consideration is required 
since the Board does not currently have jurisdiction.  See 
38 C.F.R. § 20.200 (2005). 




FINDINGS OF FACT

1.  An unappealed rating action in May 1996, of which the 
veteran was notified, denied service connection for PTSD.   

2.  The veteran's application to reopen the claim for service 
connection for PTSD was received at the RO on March 26, 2001.  


CONCLUSIONS OF LAW

1.  The unappealed rating action in May 1996, which denied 
service connection for PTSD and of which the veteran was 
notified, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2005).   

2.  The criteria for an effective date earlier than March 26, 
2001, for the award of service connection for PTSD are not 
met.  38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(q)(1)(ii) and (r) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

Effective November 9, 2000, the VCAA describes VA's 
duties to notify and assist claimants in substantiating VA 
benefit claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt of a 
complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) request the claimant to 
submit any relevant evidence in the claimant's possession in 
accordance with 38 C.F.R. § 3.159(b)(1).  38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005); Charles v. Principi, 16 Vet. App. 370, 373-74(2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) holding that the VCAA notice requirements 
apply to all five elements of a service connection claim 
which are: 1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.   

In the present appeal, the VCAA notice did not cite the law 
and regulations governing nor describe the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Despite this, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This is 
because the law and regulations governing the award of grants 
of service connection in cases where there was a prior denial 
of service connection and the ultimate grant of service 
connection is based upon a reopened claim were cited in the 
Statement of the Case (SOC).  

As the Board concludes below that the preponderance of the 
evidence is against the claim, the question as to the 
appropriate effective date to be assigned is addressed 
herein. 

Moreover, under governing law and regulations the effective 
date assigned for service connection is the date of receipt 
of a reopened claim when there was a prior denial of service 
connection of that disability, unless there was an 
unadjudicated formal or informal claim (a matter addressed 
herein), which was more than one year after service 
discharge.  Generally see 38 U.S.C. § 5110(a) (West 2002) and 
38 C.F.R. § 3.400(b)(2)(i) (2005) (effective date for an 
original service connection claim is the day following 
service separation if the claim is received within one year 
of service separation, otherwise the date of receipt of the 
claim).  

The VCAA notice should be provided before any initial 
unfavorable decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) ("Pelegrini II"); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

However, in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) 
it was held that, even if there was an error in the timing of 
the VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  

In this case, the veteran has specifically addressed the 
matter of the appropriate effective date for service 
connection for PTSD based upon a reopened claim.  So, he has 
had every opportunity to address all aspects of this matter.  

The veteran's service medical records (SMRs) have been 
obtained and are on file and his VA clinical records are on 
file.  

Further, although offered, the veteran declined his 
opportunity for a hearing to provide oral testimony in 
support of his claim.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  



Effective date earlier than March 26, 2001, for service 
connection for PTSD

Governing Law and Regulations

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim, a claim 
reopened after a final adjudication, or a claim for increase, 
shall be fixed in accordance with the facts found, but shall 
not be earlier than the date of receipt of application 
therefor.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(q)(1)(ii) 
and (r) (2005).   

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q), (r) (2005).   

The reopening of a claim is an exception to the rule of 
finality stated in 38 U.S.C. § 7104(b).  A claim reopened 
after final disallowance is distinct from the original claim 
that came before it.  If the claim is reopened, a new factual 
basis emerges (from the new and material evidence along with 
the existing evidence), upon which the reopened claim is to 
be considered.  This new factual basis renders the reopened 
claim a "new claim" for purposes of the effective date 
language of 38 C.F.R. § 3.400(q)(1)(ii).  The statutory 
framework does not allow VA to reach back to the date of the 
original claim as a possible effective date for an award of 
service-connected benefits that is predicated upon a reopened 
claim.  Sears v. Principi, 16 Vet. App. 244, 247 - 48 (2002).  

Similarly, the effective date provision for increased rating 
claims, 38 C.F.R. § 3.400(o)(2), does not allow for service 
connection as of the earliest date that it is factually 
ascertainable that the condition for which the award is made 
existed.  As to this, 38 C.F.R. § 3.157 applies to a defined 
group of claims, i.e., for disability compensation, for which 
a report of a medical examination or hospitalization is 
accepted as an informal claim for an increase of a service-
connected rating where service connection has already been 
established.  But, the effective date provisions of 38 C.F.R. 
§ 3.157 do not supersede or conflict with the effective date 
provisions of 38 C.F.R. § 3.400 that are applicable to claims 
for increased disability compensation and claims reopened 
with new and material evidence.  Sears v. Principi, 16 Vet. 
App. 244, 248 - 49 (2002).  

However, 38 C.F.R. § 3.157 does not prohibit the filing of an 
informal claim for reopening.  Rather, 38 C.F.R. § 3.157 
allows for reports of medical examination or hospitalization 
to serve both as informal claims for increased disability 
compensation for service-connected conditions and as claims 
to reopen finalized claims regarding service-connected 
conditions.  Sears v. Principi, 16 Vet. App. 244, 248 - 49 
(2002).  

"Application means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit."  
38 C.F.R. § 3.1(p).  

"Date of receipt means the date on which a claim, 
information or evidence was received [by VA]."  38 C.F.R. 
§ 3.1(q).  

"Any communication or action, indicating an intent to apply 
for one or more [VA] benefits [] from a claimant [or 
claimant's] authorized representative, a Member of Congress, 
or some person acting as next friend [] may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought." [italics added] 38 C.F.R. § 3.155(a).  

"A communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication was written."  38 C.F.R. § 3.155(b).  

"When a claim has been filed which meets the requirements of 
[38 C.F.R.] § 3.151 [Claims for disability benefits] or 
§ 3.152 [claims for death benefits], an informal request for 
increase or reopening will be accepted as a claim."  
38 C.F.R. § 3.155(c).  

"A specific claim in the form prescribed [by VA] must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA.  A claim by a veteran for 
compensation may be considered to be a claim for pension; and 
a claim by a veteran for pension may be considered to be a 
claim for compensation.  The greater benefit will be awarded, 
unless the claimant specifically elects the lesser benefit."  
38 C.F.R. § 3.151(a).  

Reopened Claim

Under 38 U.S.C.A. §§ 5108, 7105(c) (West 2002) and 38 C.F.R. 
§§ 3.104, 20.302(a) (2005) a rating action which is not 
appealed is final and may not be reopened unless new and 
material evidence is presented.  

In this case, the veteran was notified by letter of May 30, 
1996, of a rating decision of May 23, 1996, which denied 
service connection for PTSD as not well-grounded on the basis 
that there was no diagnosis of PTSD.  That rating decision 
noted that the veteran's SMRs were negative for psychiatric 
disability and that he had failed to respond to RO requests 
for identification of any inservice stressor and subsequent 
changes in his behavior.  He also failed to report for a VA 
examination and made no request to reschedule the 
examination.  So, the RO denied the claim because there was 
no evidence that he had PTSD.  

As set forth above, the RO has assigned an effective date of 
March 26, 2001, for the award of service connection for PTSD.  
This date corresponds to the date of receipt of the veteran's 
request to reopen his claim.  

However, the veteran maintains that he is entitled to an 
earlier effective date because he filed his original claim of 
service connection for PTSD in 1995, and because medical 
evidence showed the presence of PTSD as early as 1988.  

The record shows that the veteran did, indeed, file an 
original claim of service connection for service connection 
for PTSD in 1995.  However, that claim was denied by the RO 
in the May 1996 rating decision.  Although the veteran was 
notified of the RO decision, as well as his appellate rights, 
by letter of May 30, 1996, he did not initiate an appeal 
within the applicable time period; thus, that RO decision is 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

To the extent that the veteran now alleges that reasonable 
doubt was not resolved in his favor and that the duty to 
assist him was not fulfilled because records of the Social 
Security Administration (SSA) documenting the presence of 
PTSD since 1988 (and no SSA records were on file in 1996) 
were not obtained, this must be separately addressed by the 
RO in adjudicating whether there was CUE in the 1996 rating 
decision.  But, this is not a matter now before the Board (as 
explained in the Introduction).  

Correspondence in March 2001 from the veteran and his 
Congressman was received which requested reopening of the 
claim of service connection for PTSD.  A "Controlled 
Inquiry" reflects that these documents were received on 
March 26, 2001.  In connection with the veteran's claim, the 
RO obtained clinical records. 

There is no indication that the veteran filed a request to 
reopen prior to this date, nor does he or his representative 
so contend.  

By a rating decision in February 2002, the RO granted service 
connection for PTSD and assigned a 100 percent disability 
rating, both effective March 26, 2001.  

Again, the record does not show, nor does the veteran 
contend, that he attempted to reopen prior to March 26, 2001. 

Under the undisputed facts set forth above, the earliest date 
that may be assigned for the award of service connection for 
PTSD is March 26, 2001, the date of receipt of the veteran's 
reopened claim.  See 38 C.F.R. § 3.400(q).  

Even if the record contained evidence showing PTSD as early 
as 1988, as alleged, such fact is immaterial.  Again, the 
governing criteria provide that an award of disability 
compensation based on new and material evidence received 
after a final disallowance shall be the date of receipt of 
the new claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q), (r) (2005).  

With respect to the possibility that there was an earlier 
claim, formal or informal, which was unadjudicated, VA is 
required to adjudicate all issues and potential claims 
reasonably raised by a liberal reading of a claimant's pro se 
pleading and oral testimony and such issue or claim may not 
be simply ignored.  Myers v. Derwinski, 1 Vet. App. 127, 129-
130 (1991); Suttmann v. Brown, 5 Vet. App. 127, 132 (1993); 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed.Cir. 2001) and 
Andrews v. Nicholson, 421 F.3d 1278, 1284 (Fed.Cir. 2005) 
(this holding in Roberson does not apply to pleading by an 
attorney).   

However, the Board is not required to anticipate a claim for 
a particular benefit where no intention to raise it was 
expressed.  Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995) 
(holding that the Board is not required to do a 
'prognostication' but to review issues reasonably raised).  
While the Board must interpret a claimant's submissions 
broadly, it is not required to conjure up issues that were 
not raised by the appellant.  Brannon v. West, 12 Vet. 
App. 32 (1998) (citing Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995)).  "The appellant must have asserted the claim 
expressly or impliedly."  Brannon, at 35 (citing Isenbart v. 
Brown, 7 Vet. App. 537, 540-41 (1995)).  

"The mere presence of medical evidence does not establish an 
intent on the part of the veteran to seek [a benefit]."  
Brannon v. West, 12 Vet. App. 32 (1998) (citing KL v. Brown, 
5 Vet. App. 205, 208 (1993) and Crawford v. Brown, 5 Vet. 
App. 33, 35 (1993)).   

Here, a review of the record does not reveal the presence of 
a formal or informal claim prior to the current effective 
date.  

Thus, there is no legal basis for an earlier effective date 
absent (1) a showing of receipt of an earlier informal claim 
or (2) CUE in the May 1996 RO decision which is not before 
the Board (and is a matter which will be addressed later by 
the RO).  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

In view of the foregoing, the law is dispositive in the 
present case, and the claim for an effective date prior to 
March 26, 2001, for the award of service connection for PTSD 
must be denied due to a lack of legal entitlement.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

In reaching this decision, the Board has considered whether 
an effective date earlier than March 26, 2001, is warranted 
under 38 C.F.R. §§ 3.156(c) and 3.400(q)(2).  Under those 
provisions, a retroactive evaluation of disability resulting 
from a disease subsequently service connected on the basis of 
new and material evidence from the service department may be 
provided.  In this case, however, no additional records from 
the service department were submitted since the last final 
disallowance of this claim.  

Rather, the RO's decision to award service connection was 
based on postservice medical evidence.  Thus, the provisions 
of 38 C.F.R. §§ 3.156(c) and 3.400(q)(2) are not for 
application here and do not provide a basis for an effective 
date earlier than March 26, 2001. 

For the reasons stated above, the Board finds that the 
appropriate effective date for the award of service 
connection for PTSD is March 26, 2001, and that an earlier 
effective date is not authorized by law.  


ORDER

An effective date prior to March 26, 2001, is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


